COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        William Harris v. Althea Thomas

Appellate case number:      01-16-00113-CV

Trial court case number:    15-CV-0165

Trial court:                405th District Court of Galveston County

        On February 11, 2016, appellant, William Harris, proceeding pro se and
incarcerated, filed an affidavit of indigence for appellate costs in this Court in the above-
referenced appeal, which the Clerk of this Court referred to the trial clerk. See TEX. R.
APP. P. 20.1(a)(2), (c)(1), (d), 25.1(a). On February 19, 2016, the trial clerk filed a letter
in this Court advising the Clerk of this Court that no contest to the affidavit of indigence
will be sought by the trial clerk.
        Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. at 20.1(f). The Clerk of this Court is ORDERED to deem the appellant indigent
and that he is allowed to proceed on appeal without advance payment of costs for
purposes of the appellate filing fee and the clerk’s and reporter’s record fees. On
February 23, 2016, the court reporter filed an info sheet in this Court indicating that there
is no reporter’s record.
        The trial clerk is ORDERED to file with this Court, within 30 days of the date of
this order and at no cost to appellant, a clerk’s record containing all the documents
required by Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k),
34.5(a). Finally, the trial clerk is ORDERED to mail a copy of the clerk’s record to the
pro se and incarcerated appellant within 10 days of the filing of that record with this
Court and to file a confirmation of delivery within 15 days.

       It is so ORDERED.
Judge’s signature:   /s/ Evelyn V. Keyes
                      Acting individually

Date: March 1, 2016